DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 10-14, 17-20, and 23-26 are presented for examination.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 10-14, 17-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ince et al., "A Generic and Robust System for Automated Patient-Specific Classification of ECG Signals,"  IEEE Trans. Biomedical Eng., vol. 56, no. 5, May 2009, pp. 1415-1426 ("Ince"), in view of Dmitrievich, "Deep Learning in Information Analysis of Electrocardiogram Signals for Disease Diagnostics," The Ministry of Education and Science of the Russian Federation Moscow Institute of Physics and Technology (State University) Faculty of Control and Applied Mathematics Department of Intelligent Systems Under Dorodnicyn Computing Center of RAS, Bachelor's Thesis, Moscow, 2015, pp. 1-20 ("Dmitrievich") and further in view of Jin et al., "Flattened Convolutional Neural Networks for Feedforward Acceleration," presented at the International Conference on Learning Representations 2015, Nov. 20, 2015, pp. 1-11 ("Jin").
Regarding Claim 7, Ince teaches “…receiv[ing] patient-specific data of a patient comprising electrocardiogram data of the patient (patient-specific data are used as part of the training data to perform patient adaptation – p. 1419, first full paragraph, lines 3-9; see also Fig. 1, “patient-specific data” label; patient-specific data include beats from the first 5 minutes of the patient’s ECG record – p. 1422, first paragraph); 
input[ting] the patient-specific data into an input layer of an adaptive… neural network (training data set divided into common and patient-specific data and feedforward MLP networks are trained on them – p. 1421, last paragraph-p. 1422, first paragraph; see also Fig. 1, arrows between “beat detection” and the input layer of the ANN; proposed classification system can adapt to significant interpatient variations in ECG patterns – abstract); 
input[ting] labels corresponding to the patient-specific data into an output layer of the … neural network (Fig. 1, arrow labeled “training labels per beat”);
and train[ing the]… neural network with the inputted patient-specific data and labels (feedforward MLP networks trained on patient-specific data – p. 1421, last paragraph-p. 1422, first paragraph), wherein the … neural network is configured to detect abnormality within patient-specific data (ECG data are classified, inter alia, as supraventricular ectopic beats or ventricular ectopic beats – p. 1416, last line – p. 1417, first five lines); and
processing the received patient-specific data with the … neural network (Fig. 1, arrows entering the input layer of the ANN), 
wherein the processing comprises 
detecting beats of the electrocardiogram data (labels are utilized to locate beats in ECG data – p. 1417, first paragraph), 
reducing the detected beats of the electrocardiogram data into a 1D array of samples (a 180-sample morphological feature vector [1D array] is extracted per heartbeat from a discrete wavelet transform of the ECG signal by selecting a 500 ms window centered at the R-peak (found by using the beat annotation file) – Ince, p. 1418, last paragraph of sec. II(B)); and
directly classifying, after detecting the beats and reducing the detected beats, in real-time each beat to a category (real-time automated ECG analysis in clinical settings is of great assistance to clinicians in detecting cardiac arrhythmias – Ince, sec. I, first paragraph; ECG beats are classified as normal sinus beats, supraventricular ectopic beats, ventricular ectopic beats, fusion bets, and unclassifiable beats – id. at sec. II(A); resultant feature vector representing each ECG heartbeat is used as input to MLP classifiers [suggesting that the classification takes place after the beat detection and reduction to feature vectors] – id. at sec. V, first paragraph) without manual-feature extraction (in the disclosed ECG classification system, the same wavelet transform block can be used to operate directly on the raw input ECG signal for beat detection and then morphological feature extraction, thus making the system more efficient and robust [i.e., the features are extracted automatically rather than manually] – Ince, sec. II(A), second paragraph) …, and
wherein the adaptive … neural network is configured to perform a forward propagation iteration to set a number of hidden convolutional neural network layers (MLP types are evolved the architecture space for which is defined over a wide range of configurations, i.e., from a single-layer perceptron to complex MLPs with many hidden layers; a range {Lmin, Lmax} is defined for the minimum and maximum number of layers; a cost function under which optimality is sought is a training mean squared error that is a function of neural outputs that are in turn activation functions applied over weighted inputs plus biases [i.e., the results of forward propagation]; setting the mean squared error as a fitness function enables a multidimensional particle swarm optimization to perform evolution of architectures [i.e., find the optimal number of hidden layers] – Ince, sec. III(B)).”
Ince does not teach that the neural network in question is a 1D convolutional neural network (CNN).  However, consider that one problem identified in Ince with automated classification of ECG beats in the prior art is that the morphological and temporal characteristics of ECG signals vary considerably for different patients and under different temporal and physical conditions (p. 1415, sec. I, first full paragraph).  Dmitrievich, however, discloses that this problem can be solved through the application of a convolutional neural network.  In particular, Dmitrievich discloses that CNNs differ from conventional neural networks in that, in lieu of fully connected layers, they apply learning filters to small sub-regions of the data so that the output values of each layer are obtained by applying an identical weight matrix and kernel to each block of the data, thereby resulting in shift-invariant features generated for each sub-region forming a representation of the input data (p. 8, Sec. 3.1, first paragraph; compare Specification paragraph 43).  Indeed, Dmitrievich’s CNN-based method detects a wide range of abnormalities in ECG p. 15, second full paragraph; see also Table 1, p. 16).  Therefore, a skilled artisan before the effective filing date of the claimed invention looking to ameliorate issues with the uneven performance of classifiers of ECG data among patients and across time would be motivated to substitute the traditional neural network in Ince’s prior art patient-specific ECG classification method with Dmitrievich’s CNN with shift-invariant feature extraction properties, with predictable results.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Moreover, Jin discloses that a convolutional neural network that has been applied over one-dimensional signals has significant advantages over the traditional 2D convolutional neural networks.  For example, use of 1D convolution decreases the redundancy of the filters in the CNN (p. 1, fourth paragraph; compare Specification paragraph 54), thereby reducing memory costs (“…finding essential representation with smaller parameters brings significant performance in terms of time and memory.” – p. 1, third paragraph; compare Specification paragraphs 47-48) and speeding up the evaluation of the CNN (p. 1, third paragraph, first line; compare Specification paragraph 54, last sentence) by reducing training time (section 4.6, third paragraph; compare Specification paragraph 54, penultimate sentence) without sacrificing accuracy (p. 7, section 4.5; compare Specification paragraph 42).   A skilled artisan before the effective filing date of the claimed invention looking to reduce the computational time and energy used by a patient-specific ECG classifier while still achieving good performance would be motivated to modify further the teachings of Ince and Dmitrievich with the convolutional neural network applied to one-dimensional inputs of Jin, with predictable results.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Furthermore, Jin discloses “[a]n apparatus, comprising: 
at least one processor (tests run on CPU and GPU to check performance of flattened structure – p. 8, section 4.6, first paragraph; see also p. 9, Fig. 7); and at least one memory including computer program code (memory consumption of flattened layer is less than a baseline convolution layer in practice – p. 7, sec. 4.4, last sentence; Torch7 environment used to demonstrate model performance – p. 3, sec. 4, first paragraph), 
the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus at least to [perform the method disclosed above].”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the computer disclosed in Jin to perform the method of the instant claim, with predictable results.  See KSR, supra.
Finally, Jin discloses “directly classifying … each [example] to a category without … post-processing (the proposed method does not require efforts in manual tuning or post processing once the model is trained – Jin, abstract)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ince and Dmitrievich to perform classification without post-processing, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the amount of human effort required to train and use the model.  See Jin, abstract.

Regarding claim 10, Ince, as modified by Dmitrievich and Jin, further teaches “configuring the … neural network to detect an ectopic beat (Ince, some classification results include V, for ventricular ectopic beat, and S, supraventricular ectopic beats – p. 1416, last paragraph-p. 1417, first paragraph; see also Table I on p. 1422).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ince with Dmitrievich and Jin to achieve the predictable results discussed above in the rejection of claim 7.

Regarding claim 11, Ince, as modified by Dmitrievich and Jin, teaches that “the … neural network is configured to perform a plurality of back-propagation iterations, and to update weights and bias sensitivities of the … neural network for each back-propagation iteration (Ince, error is backpropagated from output to input along constrained paths – p. 2, sec. 2, last paragraph; backpropagation consists of gradient propagation and parameter update – p. 8, sec. 4.6, third paragraph; see also Fig. 7(c) and (d)).”  A skilled artisan before the effective filing date of the claimed invention would have been motivated to modify the combination of Ince, Dmitrievich and Jin to include the backpropagation steps further discussed in Jin in order to improve the accuracy of the model through training.

Regarding claim 12, Ince, as modified by Dmitrievich and Jin, teaches that “training the … neural network comprises training using patient-specific data patterns and global data patterns (Ince, Fig. 1, p. 1416, “patient-specific data” pointing toward the human figure and “common data: 200 beats” at the top), and the patient-specific data pattern comprises a duration of beats from the patient (ibid., “patient-specific data: first 5 min. beats”).”  The phrase “duration of beats” is unclear, but for purposes of examination it is being interpreted to mean “heartbeat data gathered from a patient for a specified duration.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ince with Dmitrievich, and Jin to achieve the predictable results discussed above in the rejection of claim 7.

Claims 1 and 4-6 are method claims corresponding to apparatus claims 7 and 10-12, respectively, and are rejected on the same grounds as above.

Regarding claim 13, Ince, as modified by Dmitrievich and Jin, teaches “[a] computer program embodied on a non-transitory computer readable medium, said computer readable medium having instructions stored thereon that, when executed by a computer, causes the computer to perform the method of claim 1 (Jin, Torch7 environment used to demonstrate model performance – p. 3, sec. 4, first paragraph; experiment run on Intel i7 3.3 GHz CPU and NVIDIA Tesla K-40 GPU – p. 8, sec. 4.6, first paragraph; flattened layer uses less memory than a baseline convolution layer – p. 7, sec. 4.4, second paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ince and Dmitrievich to implement See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 20 has substantially similar limitations as claim 7 (see rejection of claim 7), except it additionally requires “wherein the 1D convolutional neural network (1D CNN) has been trained.” This additional limitation implies the 1D CNN is trained before it performs the detection. Ince teaches training a neural network before using it for detection of abnormality (25 minutes of patient-specific beats in each record are used as test patterns after training for performance evaluation – p. 1421-22, first paragraph in section IV.B). A skilled artisan would further apply this method to the modified apparatus discussed in claim 7 because doing so is no more than applying a known technique to a known device/method ready for improvement to yield predictable results. Therefore, Ince, as modified by Dmitrievich and Jin, teaches claim 20.

The reasoning applied in the rejections of claims 10-13 applies, mutatis mutandis, to the rejections of claims 23-26, respectively.  Claims 23-26 are accordingly rejected.

Claims 14 and 17-19 are method claims corresponding to the apparatus claims 20 and 23-25, respectively, and are rejected for the same reasons as above.

Response to Arguments
Applicant's arguments filed April 22, 2021 (“Remarks”) have been fully considered but they are not persuasive.
	Applicant first asserts, without argument, that Ince/Dmitrievich/Jin do not disclose the limitations of the claim as amended.  Remarks at 14.  This statement is unconvincing for at least the reasons delineated in the updated rejection above.  A feature vector is clearly a variety of “1D array.”
Id. at 15.  In so arguing, Applicant continues its habit, repeated in multiple rounds of prosecution, of attacking the references individually when the rejection is based on the combination.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  First, it is unclear to what part of the “claimed processing procedure” Applicant is referring.  Second, as Examiner has repeatedly explained, Ince discloses a variant of the claimed method in which MLPs, rather than 1D CNNs, are used to perform the classification.  Examiner is using Dmitrievich to stand generally for the proposition that the use of CNNs to perform ECG classification was known before the effective filing date and Jin to stand generally for the proposition that 1D CNNs were also known.  An ordinary artisan before the effective filing date would have known how to perform the method of Ince using CNNs rather than MLPs as the neural network architecture of choice (as shown by Dmitrievich).  An ordinary artisan would also have known how to reduce the inputs to, and convolutional operations of, said CNN to a single dimension (as shown by Jin).  
	Applicant then argues that Dmitrievich is based on 2D CNNs whose input is a greyscale image rather than a 1D CNN whose input is a 1D signal as claimed.  Remarks at 15.  Further, Applicant argues that Ince discloses feature extraction and the use of MLPs, whereas the claimed invention requires no feature extraction and uses 1D CNNs.  Id.  As above, however, Applicant is basing its argument on the individual references rather than on the combination.  Furthermore, as Examiner has previously pointed out, see Non-Final Rejection dated January 28, 2021 at 9, Applicant continues to mischaracterize the claim in asserting that it requires no feature extraction, whereas the claim at most requires that no manual feature see Sec. II(B)-(C), this aspect of the claim is disclosed by Ince.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125